            Case 2:11-cv-05922-JFL Document 15 Filed 01/07/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________

CHARLES JACKSON,                    :
          Plaintiff,                :
                                    :
      v.                            :              No. 2:11-cv-05922
                                    :
ZANE DAVID MEMEGER et al.,          :
            Defendants              :
_____________________________________

                                         ORDER

       AND NOW, this 7th day of January, 2021, for the reasons set forth in the Opinion issued

this date, IT IS HEREBY ORDERED THAT:

       1.      The stay is LIFTED.

       2.      The Clerk of Court shall TRANSFER the above-captioned action to the Regular

Trial List, out of the Civil Suspense Docket, and REOPEN the case.

       3.      The above-captioned action is DISMISSED without prejudice for Plaintiff’s

failure to prosecute.

       4.      The case is CLOSED.


                                                          BY THE COURT:



                                                          /s/ Joseph F. Leeson, Jr._______
                                                          JOSEPH F. LEESON, JR.
                                                          United States District Judge
